647 S.E.2d 431 (2007)
STATE
v.
Paul Dewayne CUMMINGS.
No. 1A05.
Supreme Court of North Carolina.
June 13, 2007.
Barbara S. Blackman, Assistant Appellate Defender, for Paul Dewayne Cummings.
Daniel P. O'Brien, Assistant Attorney General, Ben David, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 12th day of June 2007 by Attorney General to File Responsive Supplemental Brief:
"Motion Allowed by order of the Court in conference this the 13th day of June 2007."